Citation Nr: 1123931	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  10-05 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for an innocently acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an innocently acquired psychiatric disorder, to include PTSD.


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from November 1968 to December 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Winston-Salem RO that reopened the claim of service connection for PTSD and then denied the issue on the merits.  The matter was previously denied by the Board in an August 2005 rating decision.

In light of the prior denial, the Board is required to determine whether new and material evidence has been presented when a claim has been previously disallowed based upon the same factual basis.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).

The Court in Clemons found that if a Veteran claims service connection for a specific disorder, any disorder reasonably encompassed by the Veteran's claim must be considered.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the present claim must include any other psychiatric disorders that are currently present.

The now reopened claim of service connection for an innocently acquired psychiatric disorder to include PTSD is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  An August 2005 Board decision denied the Veteran's claim of service connection for PTSD; he did not timely appeal from that determination.

2.  The evidence presented since the August 2005 decision is neither cumulative nor redundant of the previously addressed record and, by itself or in connection with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of service connection for an innocently acquired psychiatric disorder.



CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of service connection for an innocently acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective on May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to claim to reopen, the Board notes that the Court has held that, because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA on this matter is not required at this time.


Legal Criteria and Analysis

The applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  However, a claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

An August 2005 Board decision denied the Veteran's claim of service connection for PTSD.  He was notified of this rating action and apprised of his appellate rights, but did file a timely appeal.  This Board action represents the last final decision on any basis as to the issue of entitlement to service connection for an innocently acquired psychiatric disorder.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100; Evans v. Brown, 9 Vet. App. 273 (1996).

The Board denied service connection on the basis that the Veteran did not have a diagnosis of PTSD or an in-service stressor that was supported by credible evidence.

The evidence of record at the time of the decision consisted of the Veteran's service personnel and treatment records, letters dated in 1991 and 1992, records from 1991 to 1992, a September 1998 VA examination report, July 1999 correspondence, an August 1999 hearing transcript, 1999 private treatment records, an August 1999 VA treatment records, and various statements.

The evidence submitted since the August 2005 Board decision is new and material for the purpose of reopening the claim.

The evidence received since August 2005 includes stressor statements, 2005 and 2006 VA treatment records, internet information related to events that occurred on the U.S.S. Hancock, a portion of a Board 2007 decision, and February 2008 psychiatric evaluation.

This evidence is new because it had not been previously submitted to agency decisionmakers, and is neither cumulative nor redundant.

This evidence is material because it addresses an unestablished fact, which is whether the Veteran has a current psychiatric disability.  The evidence contains diagnoses of PTSD and dysthymic disorder.  The evidence also included stressors that were not previously reported.  The Veteran's lay statements, which are presumed credible for the purposes of reopening the claim, describe events and incidents in service that may be related to his current psychiatric diagnoses.

When this evidence is viewed in conjunction with the earlier evidence associated with the claims file, it raises a reasonable possibility of substantiating the claim.

Accordingly, on this record, new and material evidence has been presented to reopen the claim of service connection for an innocently acquired psychiatric disorder.  



ORDER

As new and material evidence has been received to reopen the claim of service connection for an innocently acquired psychiatric disorder, the appeal to this extent is allowed, subject to further action as discussed herein below.



REMAND

The evidence shows that the Veteran has received diagnoses of PTSD and dysthymic disorder.  

VA recently amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standard for establishing the in-service stressor required for PTSD claims.  

Service connection for PTSD may now be granted if the evidence demonstrates (1) a current diagnosis of PTSD (rendered by an examiner specified by the regulation); (2) an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and (3) evidence that the Veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA.  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,852 (July 13, 2010).

To the extent that the claimed stressors do not involve fear of hostile military or terrorist activity, the liberalizing amendment does not apply.  Also, since the Veteran denied having engaged in combat with the enemy the provisions of 38 C.F.R. § 3.304(f)(1) (2010) do not apply.

The stressors reported by the Veteran consist of a September 1970 crash of an aircraft that occurred during a landing that resulted in the death of the pilot, D. E, and another plane crash on board the ship that occurred the following month, in October 1970.

The RO determined that the Veteran's account of being present at the time of the September 1970 crash are contradicted by his service personnel records, which show he was AWOL on the date of the crash; therefore, there is no need to undertake any additional development regarding this crash.

Regarding the October 1970 crash, the Veteran stated that he did not see the crash but he did hear the explosion that occurred when it happened.  He has provided enough information to request corroborating evidence of this event.

Accordingly, the case is REMANDED for the following action:

1.  With the Veteran's assistance, the RO should obtain all VA and non-VA treatment records referable to the claimed psychiatric disorder.  In doing so, the RO should obtain the necessary authorization to obtain any non-VA treatment records that are not currently on file.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

2.  The Veteran should then be scheduled for a VA psychiatric examination to determine the nature and likely etiology of the claimed innocently acquired psychiatric disorder.  

The claims folder, including a copy of this REMAND, must be made available to and reviewed by the examiner.

Any indicated studies, tests and evaluations should be performed.  The examiner should note all current psychiatric diagnoses.

Based on his/her review of the case, the VA examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any innocently acquired psychiatric disability, other than PTSD, had its clinical onset during the Veteran's period of active service.  The examiner should provide a complete rationale for any opinion rendered.

If PTSD is diagnosed, the VA examiner should identify a specific in-service stressor that was sufficient to meet the diagnostic criteria.  If PTSD is not diagnosed, the examiner should explain why the diagnosis was not made.  

3.  After completing all indicated development, the RO should readjudicate the reopened claim in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


